Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 6, 2013

                                      No. 04-13-00694-CV

                 IN THE INTEREST OF J.F., M.F., AND J.I., CHILDREN,

                  From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-PA-00745
                        Honorable Martha B. Tanner, Judge Presiding


                                         ORDER
        In this accelerated appeal of the September 24, 2013 order terminating Appellant’s
parental rights, Appellant’s court-appointed counsel filed an Anders brief stating that there were
no meritorious issues to raise on appeal. In our November 13, 2013 order, we notified Appellant
that if he wished to submit a pro se brief, he must file it with this court by December 3, 2013.
See TEX. R. APP. P. 38.6(a). On December 2, 2013, Appellant filed a letter with this court stating
that he would like to file a pro se brief. We construe Appellant’s letter as a first motion for
extension of time to file Appellant’s brief. See id. R. 10.5(b).
        Appellant’s motion is GRANTED. Appellant’s pro se brief must be filed with this court
by December 23, 2013. See id. R. 38.6(d); see also TEX. R. JUD. ADMIN. 6.2, available at
http://www.supreme. courts.state.tx.us/MiscDocket/11/11925100.pdf (directing courts of appeals
to dispose of SAPCR suits “[w]ithin 180 days of the date the notice of appeal is filed”).




                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of December, 2013.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court